Exhibit 10.1

EXECUTION COPY

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (this “Agreement”) is entered into
between (a) GCA Savvian Advisors, LLC (“GCA Savvian” or “Plaintiff”), and
(b) Violin Memory, Inc. (“Violin Memory” or “Defendant”) (collectively with
Plaintiff, the “Parties”).1 Subject to the terms and conditions expressly
provided herein, this Agreement is intended to fully, finally and forever
compromise, settle, release, resolve, and dismiss with prejudice all claims
asserted in the Action.

WHEREAS:

A. On or about September 21, 2010, the Parties executed an engagement letter
(the “Engagement Letter”), pursuant to which GCA Savvian would serve as Violin
Memory’s financial advisor.

B. On August 23, 2012, GCA Savvian filed a one-count complaint for breach of
contract (the “GCA Savvian Action”) against Violin Memory in the Superior Court
of the State of California, County of San Francisco, alleging that Violin Memory
had not paid GCA Savvian fees that were allegedly owing under the Engagement
Letter.

C. On November 2, 2012, Violin Memory filed an answer and cross-complaint
against GCA Savvian (the “Violin Memory Action”). The cross-complaint brought
claims against GCA Savvian for intentional fraud and deceit, constructive fraud,
breach of fiduciary duty, negligent misrepresentation, breach of contract, and
violation of the covenant of good faith and fair dealing.

D. On August 26, 2013, GCA Savvian filed its First Amended Complaint (the
“Complaint”), which is the operative complaint in the Action. On October 2,
2013, Violin Memory served its answer to the Complaint.

 

1  All terms with initial capitalization not otherwise defined herein shall have
the meanings ascribed to them in ¶ 1 herein.



--------------------------------------------------------------------------------

E. The Parties commenced discovery in 2013. The Parties exchanged thousands of
documents during the course of 2013 and conducted two depositions in 2014.

F. Beginning in February 2014, the Parties engaged in negotiations in an attempt
to resolve the Action.

G. This Agreement has been duly executed by the undersigned signatories and
reflects the final and binding agreement between the Parties.

H. This Agreement constitutes a compromise of matters that are in dispute
between the Parties. The Parties are entering into this Agreement solely to
eliminate the uncertainty, burden and expense of further litigation. Each of the
Parties has denied and continues to deny any wrongdoing, and this Agreement
shall in no event be construed or deemed to be evidence of or an admission or
concession on the part of either of the Parties of their respective releasees
with respect to any claim or allegation of any fault or liability or wrongdoing
or damage whatsoever, or any infirmity in the defenses that the Parties have, or
could have, asserted. Violin Memory expressly denies that GCA Savvian has
asserted any valid claims as to it, and expressly denies any and all allegations
of fault, liability, wrongdoing or damages whatsoever. This Agreement shall in
no event be construed or deemed to be evidence of or an admission or concession
on the part of GCA Savvian of any infirmity in any of the claims asserted in the
GCA Savvian Action, or an admission or concession that any of Violin Memory’s
defenses to liability had any merit. Similarly, GCA Savvian expressly denies
that Violin Memory has asserted any valid cross-claims as to it, and expressly
denies any and all allegations of fault, liability, wrongdoing or damages
whatsoever. This Agreement shall in no event be construed or deemed to be
evidence of or an admission or concession on the part of Violin Memory of any
infirmity in any of the cross-claims asserted in the Violin Memory Action, or an
admission or concession that any of GCA Savvian’s

 

2



--------------------------------------------------------------------------------

defenses to liability had any merit. Each of the Parties recognizes and
acknowledges, however, that the Action has been initiated, filed, prosecuted and
defended in good faith, and that the Action is being voluntarily settled with
the advice of counsel.

NOW THEREFORE, without any admission or concession by the Parties of any lack of
merit of any claim, cross-claim, or defense in the Action, and without any
admission or concession of any liability or wrongdoing, it is hereby AGREED, by
and among the Parties, that in consideration of the benefits flowing to the
Parties from the Settlement, all Released Plaintiff’s Claims as against the
Violin Memory Releasees, and all Released Defendant’s Claims as against the GCA
Savvian Releasees, shall be fully, finally and forever compromised, settled,
released, discharged and dismissed with prejudice, upon and subject to the terms
and conditions set forth below.

DEFINITIONS

1. As used in this Agreement, the following capitalized terms shall have the
following meanings:

(a) “Action” means the GCA Savvian Action and the Violin Memory Action,
captioned GCA Savvian Advisors, LLC v. Violin Memory, Inc., No. CGC 12-523598,
in the Superior Court of the State of California, County of San Francisco.

(b) “Cash Settlement Amount” means the amount of $2,000,000 in cash.

(c) “Court” means the Superior Court of the State of California, County of San
Francisco.

(d) “Effective Date” means the date of the execution of this Agreement by the
last to sign of Violin Memory and GCA Savvian.

 

3



--------------------------------------------------------------------------------

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, or any successor statute or rules and
regulations.

(f) “GCA Savvian Releasees” means (i) GCA Savvian; (ii) each of the respective
past or present parents, subsidiaries, affiliates, successors and predecessors
of GCA Savvian; and (iii) the respective officers, directors, agents, employees,
attorneys, advisors, investment advisors, auditors, accountants, insurers, and
assigns of the foregoing in (i) and (ii), in their capacities as such.

(g) “Released Claims” means all Released Plaintiff’s Claims and all Released
Defendant’s Claims.

(h) “Released Defendant’s Claims” means all claims, debts, demands, rights or
causes of action or liabilities whatsoever (including, but not limited to, any
claims for damages, interest, attorneys’ fees, expert or consulting fees, and
any other costs, expenses or liabilities), whether known claims or Unknown
Claims, whether arising under federal, state, local, statutory, common or
foreign law, or any other law, rule or regulation, whether fixed or contingent,
accrued or un-accrued, liquidated or un-liquidated, at law or in equity, matured
or un-matured, whether class or individual in nature, that Violin Memory has
asserted in this Action or could have asserted in any forum, whether as a claim,
defense, cross-claim, or otherwise.

(i) “Released Plaintiff’s Claims” means all claims, debts, demands, rights or
causes of action or liabilities whatsoever (including, but not limited to, any
claims for damages, interest, attorneys’ fees, expert or consulting fees, and
any other costs, expenses or liabilities), whether known claims or Unknown
Claims, whether arising under federal, state,

 

4



--------------------------------------------------------------------------------

local, statutory common or foreign law, or any other law, rule or regulation,
whether fixed or contingent, accrued or un-accrued, liquidated or un-liquidated,
at law or in equity, matured or un-matured, whether class or individual in
nature, that GCA Savvian asserted in the Action or could have asserted in any
forum, whether as a claim, defense, cross-claim, or otherwise, including without
limitation those related to the issuance of the Stock Settlement Amount.

(j) “Releasee(s)” means each and any of the GCA Savvian Releasees and each and
any of the Violin Memory Releasees.

(k) “Releases” means the releases set forth in ¶¶ 3-4 of this Agreement.

(l) “Rule 144” means Rule 144 adopted by the SEC under the Securities Act, 17
C.F.R. § 230.144.

(m) “SEC” means the United States Securities and Exchange Commission.

(n) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any successor statute or rules and regulations.

(o) “Settlement” means the resolution of the Action in accordance with the terms
and provisions of this Agreement.

(p) “Settlement Amount” means the Cash Settlement Amount and the Stock
Settlement Amount.

(q) “Stock Settlement Amount” means the number of duly authorized, validly
issued and fully paid and non-assessable shares of Violin Memory common stock,
par value $0.0001 per share, calculated in the manner prescribed in ¶ 8 below.

(r) “Unknown Claims” means any Released Plaintiff’s Claims which any GCA Savvian
Releasee does not know or suspect to exist in his, her or its favor at the time
of the release of such claims, and any Released Defendant’s Claims which any
Violin Memory

 

5



--------------------------------------------------------------------------------

Releasee does not know or suspect to exist in his, her, or its favor at the time
of the release of such claims, which, if known by him, her or it, might have
affected his, her or its decision(s) with respect to this Settlement.

(s) “Violin Memory Releasees” means (i) Violin Memory; (ii) each of the
respective past or present parents, subsidiaries, affiliates, successors and
predecessors of Violin Memory; and (iii) the respective past or present
officers, directors, agents, employees, attorneys, advisors, investment
advisors, auditors, accountants, insurers and assigns, of the foregoing in
(i) and (ii) in their capacities as such. Notwithstanding the foregoing, Violin
Memory Releasees does not include GCA Savvian.

RELEASE OF CLAIMS

2. The obligations incurred pursuant to this Agreement are in consideration of
the full and final disposition of the Action between the Parties and the
Releases provided for herein.

3. Upon the Effective Date, without further action by anyone, the GCA Savvian
Releasees shall have fully, finally and forever compromised, settled, released,
resolved, relinquished, waived and discharged each and every Released
Plaintiff’s Claim against the Violin Memory Releasees and shall forever be
enjoined from prosecuting any or all of the Released Plaintiff’s Claims against
any of the Violin Memory Releasees.

4. Upon the Effective Date, without further action by anyone, the Violin Memory
Releasees shall have fully, finally and forever compromised, settled, released,
resolved, relinquished, waived and discharged each and every Released
Defendant’s Claim against the GCA Savvian Releasees, and shall forever be
enjoined from prosecuting any or all of the Released Defendant’s Claims against
any of the GCA Savvian Releasees.

 

6



--------------------------------------------------------------------------------

5. The Parties, having been advised by counsel, acknowledge that they are
familiar with the provisions of Section 1542 of the California Civil Code, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Parties expressly waive and relinquish, to the fullest extent permitted by
law, all rights and benefits under Section 1542 of the California Civil Code,
and any law or legal principle of similar effect in any jurisdiction, whether
federal or state, with respect to the releases and/or discharges granted in this
Agreement. The Parties fully understand that the facts upon which this Agreement
is executed may hereafter be other than or different from the facts now believed
by the Parties and/or their counsel to be true and expressly accept and assume
the risk of such possible difference in facts and agree that this Agreement
shall remain effective notwithstanding any such difference in facts. The Parties
acknowledge and agree that the Parties’ respective waivers pursuant to this
Paragraph is an essential and material term of this Agreement and the Settlement
that underlies it and that without such waivers the Settlement would not have
been accepted.

6. Notwithstanding ¶¶ 3-5 above, nothing in this Agreement shall bar any action
by the Parties to enforce or effectuate the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

THE SETTLEMENT CONSIDERATION

7. In consideration of the settlement of the Released Plaintiff’s Claims against
the Violin Memory Releasees, and the settlement of the Released Defendant’s
Claims against the GCA Savvian Releasees, Violin Memory agrees to do the
following:

(a) No later than five (5) business days after this Agreement’s Effective Date,
Violin Memory shall pay the Cash Settlement Amount to GCA Savvian by wire
transfer based on wire instructions to be provided by GCA Savvian.

(b) No later than five (5) business days after this Agreement’s Effective Date,
Violin Memory shall issue to GCA Savvian through a private placement the number
of shares representing the Stock Settlement Amount, which will be issued in an
uncertificated form on the books of Violin Memory’s transfer agent.

8. The Stock Settlement Amount shall be the number of shares of Violin Memory
common stock equal to $500,000, based on the average of the closing bid price of
Violin Memory common stock for the five (5) days prior to the Effective Date,
rounded to the nearest whole share and reduced, if necessary, so that the number
of shares does not exceed 19.9% of all outstanding Violin Memory common stock on
such date.

9. Violin Memory represents and warrants that it is, and has been for more than
90 days, subject to the reporting requirements of section 13 or 15(d) of the
Exchange Act.

10. With a view to making available to GCA Savvian the benefits of Rule 144,
Violin Memory agrees to: (a) make and keep public information available, as
those terms are understood and defined in Rule 144; (b) file with the SEC in a
timely manner all reports and other documents required of Violin Memory under
the Securities Act and the Exchange Act so long as it remains subject to such
requirements and the filing of such reports and other documents is required for
the applicable provisions of Rule 144; and (c) furnish to CGA Savvian so long as
it owns shares constituting the Stock Settlement Amount, promptly upon request,
(i) a written statement by Violin Memory, if true, that to the best of its
knowledge, it has complied with the reporting, submission and posting
requirements of Rule 144 and the Exchange Act, and (ii) such other information
as may be reasonably requested to permit GCA Savvian to sell such securities
pursuant to Rule 144 without registration.

 

8



--------------------------------------------------------------------------------

11. GCA Savvian hereby expressly acknowledges that (a) the Stock Settlement
Amount is an expressly bargained-for and material term of this Agreement;
(b) the Stock Settlement Amount entails economic and other risks; and (c) Violin
Memory makes no representations about the future performance of any Violin
Memory common stock issued pursuant to this Agreement. GCA Savvian represents
and warrants that it is familiar with the risks inherent in stock ownership; has
evaluated and been advised as to those risks; has reviewed Violin Memory’s
filings made with the SEC pursuant to the Exchange Act; has had an opportunity
to ask Violin Memory such questions as it deems appropriate about the stock
constituting the Stock Settlement Amount; and is entering into this Agreement
expressly assuming all such risks.

12. Within three (3) business days of the later of GCA Savvian’s receipt of the
Cash Settlement Amount or GCA Savvian’s receipt of the Stock Settlement Amount,
the Parties shall execute and file with the Court a stipulation of dismissal
with prejudice of all claims, cross-claims, and defenses pleaded by each Party
in the Action, with each Party to bear its own attorneys’ fees and costs
incurred in the Action. The Parties shall take any further actions reasonably
necessary to ensure that the Court enters an order of dismissal.

PLACEMENT AND REMOVAL OF LEGENDS

13. GCA Savvian hereby expressly acknowledges that the Stock Settlement Amount
will bear a restrictive private placement legend substantially in the following
form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER.

 

9



--------------------------------------------------------------------------------

14. Violin Memory agrees that, subject to applicable law, it shall remove the
restrictive private placement legend from the stock delivered to GCA Savvian
pursuant to ¶ 7(b) if at the time GCA Savvian requests such removal, GCA Savvian
provides a shareholder representation letter and, if applicable, broker letter,
addressed to Violin Memory and its transfer agent covering customary factual
matters establishing the availability of Rule 144 for proposed resales, which
may include (a) a representation and acknowledgement that GCA Savvian has held
the restricted securities for at least six months and has not transferred,
directly or indirectly, the economic consequence of ownership during such period
and (b) a representation and acknowledgement that GCA Savvian is not – and has
not been for at least 90 days – an affiliate of Violin Memory as that term is
defined in Rule 405 of the Securities Act and as that term has been interpreted
by the SEC. Within five (5) business days of receiving the required
representations from GCA Savvian, Violin Memory shall arrange for the removal of
the private placement restrictive legend.

NO ADMISSION OF WRONGDOING

15. Whether or not the Settlement is consummated, this Agreement, the
negotiations leading to the execution of this Agreement, and any proceedings
taken pursuant to or in connection with this Agreement shall not be offered
against any of the Releasees as evidence of, or construed as, or deemed to be
evidence of any presumption, concession, or admission with respect to the truth
of any fact alleged, or the validity of any claim or cross-claim that was or
could have been asserted, or the deficiency of any defense that has been or
could have been asserted in this Action or in any other litigation, or of any
liability, negligence, fault, or other wrongdoing of any kind, in any civil,
criminal or administrative action or proceeding, other than such proceedings as
may be necessary to effectuate the provisions of this Agreement.

 

10



--------------------------------------------------------------------------------

MISCELLANEOUS PROVISIONS

16. Subject to the provisions of ¶ 19 below, the terms of the Settlement, as
reflected in this Agreement, may not be modified or amended, nor may any of its
provisions be waived, except by a writing signed on behalf of both GCA Savvian
and Violin Memory (or their successors-in-interest). The Parties expressly agree
that the provisions of California Civil Code § 1698 do not apply and that the
terms of this Agreement may not be modified by the Parties’ course of
performance or otherwise, except in accordance with this ¶ 16.

17. The headings herein are used for the purpose of convenience only and are not
meant to have legal effect.

18. The administration and consummation of the Settlement as embodied in this
Agreement shall be under the authority of the Court, and the Court shall retain
jurisdiction for the purpose of enforcing the terms of the Settlement.

19. Any condition in this Agreement may be waived by the party entitled to
enforce the condition in a writing signed by that party or its counsel. The
waiver of any breach of this Agreement shall not be deemed a waiver of any other
prior or subsequent breach of this Agreement. The Parties may agree to
reasonable extensions of time to carry out any of the provisions of this
Agreement.

20. This Agreement constitutes the entire agreement among the Parties concerning
the Settlement. The Parties acknowledge that no other agreements,
representations, warranties, or inducements have been made by any Party hereto
concerning this Agreement other than those contained and memorialized herein.

21. This Agreement may be executed in one or more counterparts, including by
signature transmitted via facsimile or by a .pdf/.tif image of the signature
transmitted via email. All executed counterparts and each of them shall be
deemed to be one and the same instrument.

 

11



--------------------------------------------------------------------------------

22. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Parties, including any and all Releasees and any
corporation, partnership, or other entity into or with which any Party hereto
may merge, consolidate or reorganize.

23. The construction, interpretation, operation, effect and validity of this
Agreement and all documents necessary to effectuate it shall be governed by the
internal laws of the State of California without regard to conflicts of laws,
except to the extent that federal law requires that federal law govern.

24. Any action arising under or to enforce this Agreement or any portion
thereof, shall be commenced only in the Court, unless such action is required to
be brought in Federal court, in which case such action shall be commenced in the
United States District Court for the Northern District of California.

25. This Agreement shall not be construed more strictly against one Party than
another merely by virtue of the fact that it, or any part of it, may have been
prepared by counsel for one of the Parties. This Agreement is the result of
arm’s-length negotiations between the Parties and both Parties have contributed
substantially and materially to the preparation of this Agreement.

26. All persons executing this Agreement, or any related documents, warrant and
represent that they have the full authority to do so and that they have the
authority to take appropriate action required or permitted to be taken pursuant
to this Agreement to effectuate its terms.

27. Each of the Parties has been advised by their respective counsel as to the
terms of this Agreement. Neither Violin Memory nor Violin Memory’s
representatives, agents or attorneys has provided any advice or recommendations
to GCA Savvian, including without limitation regarding the Stock Settlement
Amount. GCA Savvian hereby expressly disclaims reliance on any

 

12



--------------------------------------------------------------------------------

representations made by Violin Memory or Violin Memory’s representatives, agents
or attorneys with respect to this Agreement and the Stock Settlement Amount
provided for herein. Similarly, neither GCA Savvian nor GCA Savvian’s
representatives, agents or attorneys has provided any advice or recommendations
to Violin Memory, including without limitation regarding the Stock Settlement
Amount. Violin Memory hereby expressly disclaims reliance on any representations
made by GCA Savvian or GCA Savvian’s representatives, agents or attorneys with
respect to this Agreement and the Stock Settlement Amount provided for herein.

28. Each Party shall bear its own costs and attorneys’ fees.

29. Each Party shall be solely responsible for bearing its own tax liability, if
any, relating to the Settlement Amount. Neither Party has made any
representations to the other, and neither Party is relying on any
representations of the other, with respect to any potential tax liability.

30. The Parties may disclose the terms and conditions of this Agreement to
non-Parties in the following circumstances: (i) to the extent necessary to
enforce or comply with the provisions hereof or to comply with any insurance
requirements; (ii) to the extent necessary to comply with any state or federal
law, rule or regulation, or self-regulatory organization rule or regulation;
(iii) to the extent required by law or by judicial or administrative process,
including a lawfully issued subpoena; and (iv) to the extent necessary in the
ordinary course of business. Whether such circumstances exist shall be
determined from the perspective of a reasonable person in the disclosing Party’s
position. If a Party is (a) subpoenaed in another action, (b) served with a
demand or request in another action to which it is a party, or (c) served with
any legal process by any person or entity who is not a party to this Agreement,
seeking information or documents regarding this Agreement, that Party shall
notify the other Party of the request, demand, or

 

13



--------------------------------------------------------------------------------

subpoena as soon as practicable after receipt of the request, demand, or
subpoena (and, at a minimum, fourteen (14) calendar days before a response is
due) so as to allow the other Party to seek protection from the relevant
court(s), agency, or tribunal. In other circumstances not enumerated above, the
Parties and their counsel and agents will not disclose the terms and conditions
of this Agreement, but they may state without further comment or
characterization that the case has been settled to the Parties’ satisfaction.
The Parties will not disclose the negotiations leading to this Agreement and
will not issue press releases or use other means to publicize this Agreement.

31. The Parties and their counsel agree that ¶ 30 is a material consideration
for the Parties entering into this Agreement. However, a breach of this
provision shall not affect the continuing validity and effectiveness of the
releases granted herein.

32. All agreements made and orders entered during the course of this Action
relating to the confidentiality of information, including without limitation the
Stipulated Protective Order entered by the Court on April 16, 2013, shall
survive this Settlement.

33. Within three (3) business days of the entry of an order dismissing the
Action, each Party shall inform any person or entity upon whom it has served a
third-party subpoena that the Action has been terminated and the subpoena
withdrawn.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the dates indicated below.

 

DATE: August 6, 2014

    GCA SAVVIAN ADVISORS, LLC     By:      

/s/ Mark J. McInerney

    Signature    

Mark J. McInerney

    Name    

Managing Director

    Title

DATE: August 4, 2014

    VIOLIN MEMORY, INC.     By:      

/s/ Gary Lloyd

    Signature    

Gary Lloyd

    Name    

Vice President, General Counsel & Secretary

    Title

 

15



--------------------------------------------------------------------------------

Approved as to Form:      

/s/ Matthew D. Brown

     

/s/ Orin Snyder

Matthew D. Brown       Orin Snyder Gordon C. Atkinson       Goutam U. Jois Laura
Elliott       GIBSON, DUNN & CRUTCHER LLP COOLEY LLP       200 Park Avenue 101
California Street, Fifth Floor       New York, NY 10166 San Francisco, CA
94111-5800       (212) 351-4000 (415) 693-2000       (212) 351-4035 fax (415)
693-2222 fax             Vanessa A. Pastora Counsel for GCA Savvian Advisors,
LLC       GIBSON, DUNN & CRUTCHER LLP       555 Mission Street       San
Francisco, CA 94105-0921       (415) 393-8200       (415) 393-8306 fax      
Counsel for Violin Memory, Inc.

 

16